 


109 HCON 320 EH: Calling on the Government of the Socialist Republic of Vietnam to immediately and unconditionally release Dr. Pham Hong Son and other political prisoners and prisoners of conscience, and other purposes.
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. CON. RES. 320 
IN THE HOUSE OF REPRESENTATIVES 
CONCURRENT RESOLUTION 
Calling on the Government of the Socialist Republic of Vietnam to immediately and unconditionally release Dr. Pham Hong Son and other political prisoners and prisoners of conscience, and other purposes. 
 
 
 Whereas in March 2002, Dr. Pham Hong Son was arrested after he had translated an article entitled What is Democracy? from the Web site of the United States Embassy in Vietnam and sent it to both friends and senior party officials;  
 Whereas Dr. Son has written and published on the Internet articles entitled The Promotion of Democracy: A Key Focus in a New World Order, Sovereignty and Human Rights: The Search for Reconciliation, and Hopeful Signs for Democracy in Viet Nam;  
 Whereas in none of his activities did Dr. Son advocate violence in his opposition to the Vietnamese Government or its policies;  
 Whereas Dr. Son has been arrested for the peaceful exercise of his fundamental rights to freedom of expression and association in violation of Article 69 of the Vietnamese Constitution which states: The citizen shall enjoy freedom of opinion and speech, freedom of the press, the right to be informed and the right to assemble, form associations and hold demonstrations in accordance with the provisions of the law;  
 Whereas Dr. Son has been arrested, tried, convicted, and imprisoned in contravention of the rights enshrined in the International Covenant on Civil and Political Rights (ICCPR) to which Vietnam is a state party, specifically Article 19 (freedom of expression) and Article 22 (freedom of association);  
 Whereas Dr. Son did not have a trial that would be considered fair and that met even the most basic standards of internationally accepted justice, in contravention of Article 14 (right to a fair trial) of the ICCPR;  
 Whereas Dr. Son was sentenced in June 2003, after a half-day closed trial in Hanoi, to 13 years of imprisonment and three years of house arrest on spurious espionage charges;  
 Whereas such spurious charges are routinely used to suppress peaceful democracy activists, as in the notorious cases of Father Thadeus Nguyen Van Ly, his two nephews and niece, and in the cases of Pham Que Duong, Tran Khue, and Tran Dung Tien;  
 Whereas Dr. Son’s appeal was held on August 26, 2003, in a closed trial before Vietnam’s Supreme Court, from which international observers and Western journalists were barred, although diplomats from more than eight countries gathered outside the courthouse during the trial to register their concern;  
 Whereas, although the Vietnamese Supreme Court upheld Dr. Son’s sentence, it reduced the sentence of imprisonment from 13 to five years;  
 Whereas Dr. Son remains imprisoned in harsh conditions, including imprisonment for more than a year in solitary confinement, which have endangered his health;  
 Whereas Vietnam has imprisoned, detained, placed under house arrest, or otherwise restricted numerous other peaceful democratic and religious activists for reasons related to their political or religious views, such as Do Van My, Mai Thi Dung, Nguyen Thanh Phong, Nguyen Thi Ha, Nguyen Van Dien, Nguyen Vu Binh, Phan Van Ban, To Van Manh, Vo Van Buu, Vo Van Thanh Liem (Nam Liem), Bui Thien Hue, Nguyen Lap Ma, Nguyen Nhat Thong, Nguyen Van Ly, Phan Van Loi, Thich Dong Tho, Thich Huyen Quang, Thich Nguyen Ly, Thich Nguyen Vuong, Thich Phuoc An, Thich Quang Do, Thich Tam Lien, Thich Thai Hoa, Thich Thanh Huyen, Thich Tien Hanh, Thich Tue Sy, Thich Vien Dinh, Ngo Van Ninh, Le Van Chuong, Le Van Tinh, Phuong Van Kiem, Nguyen Van Si, Tran Van Thien, Thich Thien Tam, Hoang Chinh Minh, and Do Nam Hai (Phuong Nam);  
 Whereas Dr. Son and other political prisoners and prisoners of conscience have been deprived of their basic human rights by being denied their ability to exercise freedom of opinion and expression;  
 Whereas the arbitrary imprisonment and the violation of the human rights of citizens of Vietnam are sources of continuing, grave concern to Congress;  
 Whereas Vietnam continues to restrict access to Western diplomats, journalists, and humanitarian organizations to the Central Highlands and the Northwest Highlands, where there are credible reports that ethnic minorities suffer serious violations of their human and civil rights, including property rights, and ongoing restrictions on religious activities, including forced conversions;  
 Whereas there are continuing and well-founded concerns about forcibly repatriated Montagnard refugees, access to whom is restricted;  
 Whereas on December 1, 2005, the European Parliament adopted a resolution calling on the Vietnamese authorities, among other measures, to undertake political and institutional reforms leading to democracy and the rule of law, starting by allowing a multi-party system and guaranteeing the right of all currents of opinion to express their views;  
 Whereas the resolution further calls on Vietnamese authorities to end all forms of repression against members of the Unified Buddhist Church of Vietnam and officially recognize its existence and that of other non-recognized Churches in the country;  
 Whereas the resolution further calls on Vietnamese authorities to release all Vietnamese political prisoners and prisoners of conscience detained for having legitimately and peacefully exercised their rights to freedom of opinion, expression, the press, and religion;  
 Whereas the resolution further calls on Vietnamese authorities to guarantee full enjoyment of the fundamental rights enshrined in the Vietnamese Constitution and the International Covenant on Civil and Political Rights, in particular by allowing the creation of a genuinely free press; and  
 Whereas the resolution further calls on Vietnamese authorities to ensure the safe repatriation, under the Cambodia-Vietnam-UNHCR Agreement, of the Montagnards who fled Vietnam, and allow proper monitoring of the situation of the returnees by the UNHCR and international nongovernmental organizations: Now, therefore, be it   
 
 That— 
 (1) Congress— 
 (A) condemns and deplores the arbitrary detention of Dr. Pham Hong Son by the Government of the Socialist Republic of Vietnam and calls for his immediate and unconditional release, and for the immediate and unconditional release of all other political prisoners;  
 (B) condemns and deplores the violations of freedom of speech, religion, movement, association, and the lack of due process afforded to individuals in Vietnam;  
 (C) strongly urges the Government of Vietnam to consider the implications of its actions for the broader relationship between the United States and Vietnam;  
 (D) urges the Government of Vietnam to allow unfettered access to the Central Highlands and to the Northwest Highlands by foreign diplomats, the international press, and nongovernmental organizations; and  
 (E) applauds the European Parliament for its resolution of December 1, 2005, regarding human rights in Vietnam, and urges the Government of Vietnam to comply with the terms of the resolution; and   
 (2) it is the sense of Congress that the United States should— 
 (A) make the immediate release of Dr. Pham Hong Son a top concern;  
 (B) continue to urge the Government of Vietnam to comply with internationally recognized standards for basic freedoms and human rights;  
 (C)make clear to the Government of Vietnam that it must adhere to the rule of law and respect the freedom of the press in order to broaden its relations with the United States;   
 (D) make clear to the Government of Vietnam that the detention of Dr. Son and other persons and the infliction of human rights violations on these individuals are not in the interest of Vietnam because they create obstacles to improved bilateral relations and cooperation with the United States; and  
 (E) reiterate the deep concern of the United States regarding the continued imprisonment of Dr. Son and other persons whose human rights are being violated and discuss the legal status and immediate humanitarian needs of such individuals with the Government of Vietnam.    
 
Passed the House of Representatives April 6, 2006.Karen L. HaasClerk. 
 
